            Case 4:20-cv-00185-CDL Document 46 Filed 10/23/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                COLUMBUS DIVISION


 GLOBAL PAYMENTS INC., a Georgia
 corporation, and TOTAL SYSTEMS
 SERVICES, LLC, a Georgia limited liability
 company,                                          Case No. 4:20-cv-00185-CDL

        Plaintiffs,

 v.

 JASON TODD GREEN,

        Defendant.


                  PERMANENT INJUNCTION AND FINAL JUDGMENT

       This matter comes before the Court upon Plaintiffs Global Payments Inc.’s and Total

Systems Services, LLC’s (“TSYS”) Motion for Entry of Permanent Injunction and Final Judgment

(“Motion”), which Defendant Jason Todd Green (“Green,” and collectively with TSYS, the

“Parties”) does not oppose. (D.E. 42.) For the reasons stated in the Motion, TSYS’s unopposed

Motion is GRANTED. It is hereby the FINAL ORDER AND JUDGMENT of this Court that:

       1.       The time periods applicable to the restrictive covenants contained in the Stock

Awards and the Separation Agreement were tolled during the pendency of Green’s breach, i.e.,

during his employment with BlueSnap (running from July 27, 2020 through the August 31, 2020

Preliminary Injunction Order);

       2.       Through and including June 1, 2021, Green is restrained and enjoined from

working for BlueSnap (one year from the termination of Green’s employment with TSYS plus

the approximately 30 days from the start of Green’s employment with BlueSnap on July 27, 2020

through the date of the Preliminary Injunction Order);


                                               1
            Case 4:20-cv-00185-CDL Document 46 Filed 10/23/20 Page 2 of 2




       3.       Green is restrained and enjoined from using or disclosing TSYS’s confidential or

trade secret information and must return and/or destroy all TSYS’s confidential or trade secret

information in his possession; and

       4.       The Clerk of the Court is ordered to return to TSYS the $275,000 injunction bond

TSYS posted in connection with the entry of the Preliminary Injunction Order.

       5.       The parties shall bear their own costs.

       IT SO ORDERED this 23rd day of October, 2020.



                                              S/Clay D. Land
                                              HON. CLAY D. LAND
                                              United States District Court Judge




                                                 2
